DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 11 November 2021 and the request for continued examination filed on 11 November 2021. 
Claims 1, 7, and 13 were amended. Claims 1-3, 5-9, 11-15, 17, and 18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.
 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Amended claim 1 recites the non-original limitation: “A method for rearranging a graphical user interface to a customized customer curated layout.” Applicant’s remarks do not appear to specifically identify support for the identified limitation, but they do suggest (Page 12 as marked) that the disclosure of [0047] indicates that the claimed invention “provides a rearrangement of a graphical user interface”. 
[0047] In step 406, the electronic interface management computing device 12 also may optionally identify one or more of the consumers at one or more of the consumer devices 16(1)-16(n) or one or more digital identifiers associated with the one or more consumer devices 16(1)-16(n) to target for electronic advertisement for one of the items based on at least the customized shopping preference data sets for use in generating the layout of the electronic interface which again are set and managed solely by the consumers. By way of example, the electronic interface management computing device 12 may be able to link with one or more of the vendor server devices 14(1)-14(n) and obtain particular advertising data related to the selected category-and-subcategory data for the selected brand data corresponding with the consumer characteristics data and then direct the obtained advertising data to the corresponding one or more of the consumer devices 16(1)-16(n). Further, the electronic interface management computing device 12 may request and obtain for one or more digital identifiers associated with the one or more consumer devices 16(1)-16(n) other data which can be used to generate the dynamic layout of the electronic interface, such as past stored purchasing history data or browsing history data to identify items or other products to display by way of example. Additionally, the electronic interface management computing device 12 may request and receive stored interface layout structure data for how to structure the particular arrangement of different portions of the layout of the electronic interface from one of the one or more of the vendor server devices 14(1)-14(n) and/or from other sources, such as manufacturers by way of example. In addition to identifying particular locations for portions of the electronic interface, the interface layout structure data may further comprise for example particular font sizes and/or boundaries of different portions or regions of the interface as well as other types of formatting including additional links to other web sites.

	The above disclosure describes generating a layout of a graphical user interface, but does not suggest any “rearrangement” of that graphical user interface. The remainder of the original disclosure similarly does not appear to discuss or support the “rearrangement” of a graphical user interface. Because the original disclosure does not suggest or support a non-original limitation, one of ordinary skill 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

	Claim 1 recites “establishing, by the computing device”. There is no antecedent basis for a “computing device”, and the lack of antecedent basis makes the scope of the claim unclear and indefinite. 

	Claim 1 recites “based on the customized shopping preference data set with a real time correlation of any of a plurality of items at the one or more linked vendor systems”. The phrasing “solely based on the customized shopping preference data set with a real time correlation of any of a plurality of items at the one or more linked vendor systems” would not be clear to one of ordinary skill in the art, making the scope of the claim unclear. In particular, it is not clear how “with a real time correlation of any of a plurality of items” modifies the customized shopping preference data set being the sole basis for the arrangement of the layout. One of ordinary skill in the art would not be able to parse the meaning of the claim, rendering the claim indefinite. Claims 7 and 13 are similarly rejected. 
	For the purposes of examination, the limitation will be read as “solely based one or more correlations between the customized shopping preference data set and any of a plurality of items at the one or more linked vendor systems.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 7 and 13, recites in part, a method for rearranging a customized customer curated layout, the method comprising: establishing one or more communication links with one or more vendor systems based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is generated solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data, wherein at least one of the store notifications requires a match to a consumer input for a seasonal attribute and a selected color, style, and size for the selected brand data; generating in real time, an arrangement of a layout solely based on the customized shopping preference data set with a real time correlation of any of a plurality of items at the one or more linked vendor systems; and providing the real time generated layout to a consumer associated with the digital identifier. These limitations set forth a concept of collecting consumer preference and product information to generate and provide a layout of product information to a consumer, which is a marketing and advertising activity. Because the claims describe a marketing and advertising activity, they are determined to set forth a methods of organizing human activity under the 2019 PEG. Therefore the claims recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. The claims recite a computing device, or an apparatus comprising a processor and a memory, or a non-transitory computer readable medium, which are all recited at an extreme level of generality and are interpreted as a generic computing device used to implement the abstract idea. However, using a generic computing device to implement an abstract idea storefront graphical user interface. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment of e-commerce interfaces. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of communicating with computing systems and providing information to computing devices. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computing device, the storefront graphical user interface, and the communication with a computing system and a consumer device, only generally link the abstract idea to the technological environment of e-commerce. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a storefront graphical user interface  However, Javangula et al. (US 7246084 B1) (“conventional web-page based shopping interface”, Column 10, Lines 3-5), demonstrates that storefront graphical user interfaces were conventional long before the priority date of the claimed receiving or transmitting data over a network as a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to the technological environment of e-commerce. However, per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be not enough to qualify as “significantly more”. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 only further narrow the identified abstract idea, and do not set forth any more additional elements. The previously identified additional elements continue to fail to integrate the narrowed abstract idea into a practical application. As such, the claims remain directed to an abstract idea. The previously identified additional elements continue to fail to amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1). 

Regarding Claim 1, 7, and 13: Moss discloses a method for rearranging a graphical user interface to a customized customer curated layout, the method comprising:
establishing, by the computing device, one or more communication links with one or more vendor computing systems (Cairo web crawlers monitor a targeted list of retailer and newspaper websites for new postings and/or changes to the retailer's ad circular images and content. See at least [0352]. Also: The web crawler attempts to automatically extract the following information for each new retailer ad that is posted to a retailer's or newspaper's website. See at least [0353]. Also: Web crawlers are also be deployed, where necessary, to capture online prices for retailers that are not well represented by existing product search or price comparison engines (for example, online prices for grocery chains such as Safeway) or online prices for everyday low price retailers that use ad circulars less frequently (e.g. Wal*Mart). See at least [0362]) based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is generated solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search).See at least [0214]. Also: They have full access to advanced search and can even create and maintain Cairo Ad Alerts (provided that they provide an email address and register as Cairo members). See at least [0195]. Also: Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See at least [0207]. Also: To create the new ad alert, the consumer reviews the search terms and product information, makes any changes or adds any additional information, specifies the acceptable price range for Cairo to alert the consumer via email, and presses "Save". See at least [0208]. Also: See Fig. 19: Note that the user may specify “Product Category”, “Sub-Category”, and “Brand”). 
wherein at least one of the notifications requires a match to a consumer input for an attribute for the selected brand data (Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See at least [0207]. Also: To create the new ad alert, the consumer reviews the search terms and product information, makes any changes or adds any additional information, specifies the acceptable price range for Cairo to alert the consumer via email, and presses "Save". See at least [0208]. Also: See Fig. 19). 
generating in real time, by the computing device, an arrangement of a layout of a customer curated storefront graphical user interface solely based on the customized shopping preference data with a real time correlation of any of a plurality of items at the one or more linked vendor systems; and providing, by the computing device, the real time generated layout of the customer curated storefront graphical user interface to a consumer device associated with the digital identifier (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]).
a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions (server. See at least [1163])
a non-transitory computer readable medium having stored thereon instructions (computer-readable medium having computer program instructions. See at least Claim 16). 

Moss does not appear to disclose a match to a seasonal attribute and a selected color, style, and size 
However, Felder teaches matching to a seasonal attribute and a selected color style and size (Based upon the shopper's selections (e.g., using the advanced filter and vendor selection tools described below), the scrolling screen displays a fraction of the thousands of items in the database. See at least [0025]. Also: Shoppers can use advanced filters to choose color/color combinations, fabric, pattern, occasion, style, size, season, LIPs, and the like. Channel drop down boxes may be provided in each row to select different fashion vendors (and/or their brands) to further narrow the selections to meet the shopper's desires. See at least [0026]. Also: Shoppers will shop by advanced filters (located in the 
Moss provides a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s season, color, style, and size criteria can be seen as an improvement. However, Felder demonstrates that the prior art already knew of season, color, style, and size criteria in the searching for retail products. One of ordinary skill in the art could have easily applied Felder’s criteria to Moss’s alert system by allowing users to set alerts based further on season, color, style, and size criteria. Further, one of ordinary skill in the art would have recognized that such an application of Felder would have predictably resulted in an improved system which would let shoppers set more narrow alerts and which would enhance the shopping experience (Felder, [0044]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder. 

Regarding Claim 2, 8, and 14: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses identifying, by the computing device, when one of the plurality of items at one of the vendor computing system satisfies one of the types of notifications based on the consumer characteristics data, the selected category-and-subcategory data, and the at least one other attribute; and transmitting, by the computing device, a generated electronic announcement to the consumer device associated with the digital identifier based on the identified one of the plurality of items at one of the vendor computing system that satisfies one of the types of notifications (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the 

Regarding Claim 6, 12, and 18: Moss in view of Felder teaches the above limitations. Moss does not explicitly disclose identifying, by the computing device, when to target the consumer device associated with the digital identifier for electronic advertisement data for one of the items based on the customized shopping preference data set; and providing, by the computing device, the electronic advertisement data in the layout of the customer curated storefront graphic user interface (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]. Examiner’s Note: The broadest reasonable interpretation of “electronic advertisement data” includes any electronic promotional data, including raw product and pricing data. Moss’s determining that a user is interested in a product based on the user submitted alert request thus reads on “identifying when to target the consumer device associated with the digital electronic identifier for electronic advertisement data for one of the items based on the customized shopping preference data set”, and Moss’s provision of product and providing data to a . 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Popovitch (US 2004/0024682 A1). 

Regarding Claim 3, 9, and 15: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses wherein the one or more types of notifications further comprise: a sale notification for one of the plurality of items that in one of the selected categories and subcategories for the selected brand data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. See at least [0214]). Moss does not explicitly disclose a new release notification for a new one of the plurality of items that in one of the selected categories and subcategories for the selected brand data; and
Popovitch teaches a new release notification for a new one of the plurality of items (the notification request, the user is asking the online marketplace to notify him whenever a new item matching the specified query is added in the online marketplace. See at least [0073], Also: (a) receiving and storing notification requests submitted by the users of the online marketplace (b) when a new item is offered for sale in the online marketplace, notifying the users who have submitted notification requests matched by this item; (c) during a time period including the sending of notifications, preventing non-notified users from purchasing this item. See at least [0041]). 
Moss and Felder suggest a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s further use of new item alerts can be seen as an improvement. However, Popovitch demonstrates that the prior art already knew of new item alerts based on user specified preferences. One of ordinary skill in the art could have easily incorporated Popovitch’s new item alert into the system of Moss and Felder based on Moss’s collected . 

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Keil et al. (US 2006/021862 A1). 

Regarding Claim 5, 11, and 17: Moss in view of Felder teaches the above limitations. Moss does not explicitly disclose determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least the customized shopping preference data set.
However, Keil teaches determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least a customized shopping preference data set (Preference information can be used to determine the popularity and desirability of particular product attributes and attribute levels to such consumers. Therefore, preference information may allow a manufacturer to choose product configurations as well as production amounts and prices for each product configuration that maximize overall profit. See at least [0006]). 
Moss and Felder suggest a system which allows users to define preferences that are used to provide alerts to a user, upon which the claimed invention’s use of preferences to determine an amount of product to produce can be seen as an improvement. However, Keil demonstrates that the prior art already knew of using consumer preference information to determine how much product to produce. Further, Keil states that such determinations allow a manufacturer to maximize their profit ([0006]). One of ordinary skill in the art could have easily applied the production determination techniques of Keil with the system of Moss and Felder, and further one of ordinary skill in the art would have recognized that such an application would have predictably resulted in an improved system which would help manufacturers maximize their profit. As such, the claimed invention would have been obvious to one of ordinary skill in 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-3, 5-9, 11-15, 17, and 18: Applicant has amended claims 1, 7, and 13 to deleted the word “stored” to correct this antecedent basis issue. 
Examiner’s Response: Applicant's amendments filed 3 November 2021 have been fully considered and they resolve the identified issue. 

Applicant’s Argument Regarding 103 Rejections of claims 1-3, 5-9, 11-15, 17, and 18: 
Moss simply does not teach or suggest limiting what is provided on the linked ad page to solely customized shopping preference data that, as recited in the claims, is generated solely based on the consumer input data associated with the digital identifier. 
Moss teaches and suggests that retailers determine which ads appear on the web page which clearly teaches away from generating in real time an arrangement of a layout of a customer curated storefront graphical user interface solely based on the customized shopping preferences data set. 
Examiner’s Response: Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive.
Examiner notes that the claims do not require “limiting what is provided on the linked ad page to solely customized shopping preference data”. The relevant limitation recites “generating in real time, by the computing device, an arrangement of a layout of a customer curated storefront graphical user interface solely based on the customized shopping preference data set”. This limitation is interpreted as requiring an arrangement of a layout of the interface be based solely on the preference data set, and does not require that the entirety of the storefront graphical user interface be based solely on the preference data. As Moss’s Ad Alert page is described as including entries included in a layout based on them matching user preference information (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the 
Per MPEP 2145: “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” The disclosure of Moss does not rise to the level of discouraging the ad alert page from including a layout generated solely based on user preferences. 

Applicant’s Argument Regarding 101 Rejections of claims 1-3, 5-9, 11-15, 17, and 18: Similar to the guidance provided by this USPTO Subject Matter Eligibility Example 37, the claimed technology also generally relates to rearranging of a graphical user interface to customized customer curated layout. Accordingly, in the same manner that Example 37 recited a practical application for rearranging icons on a graphical user interface (GUI) of a computer system, by way of example claim 1 of the above-identified patent application also similarly recites a practical application for rearranging a graphical user interface to customized customer curated layout solely based on the customized shopping preference data set. Thus the claims are not directed to the abstract idea of marketing and advertising activity and instead recited non-abstract subject matter. 
Examiner’s Response: Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive. Example 37, Claim 1 was not identified as eligible because it “generally relates to an arrangement method relating to a user interface”. Instead, as explained in the subject matter eligible examples, Example 37, Claim 1 “recites a specific manner of automatically displaying icons to the user based on usage.” The present claims do not include an analogous specificity. Further, more of the present claims are properly considered part of the identified abstract idea, than the analogous claims of Example 37, Claim 1, because the present claims are so much closer tied to commerce and methods of organizing human activity.

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Ahmed (WO 2015/103371) et al. and Vaquero (WO 2016/137479 A1) et al. discuss an interface based only on user input (See at least [0095] of Ahmed, and [0031] of Vaquero). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-01-25